DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

January 13, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Use of Federally Imposed Civil Money Penalty (CMP) Funds by States

This bulletin provides guidance to States on the implementation of Sections
1819(h)(2)(B)(ii)(IV)(ff) and 1919(h)(3)(C)(ii)(IV)(ff) of the Social Security Act (the Act) that
incorporates specific provisions of the Patient Protection and Affordable Care Act, (the
Affordable Care Act) (Pub. L.111-148) pertaining to the collection and uses of federally imposed
CMPs.
The Act provides that federally imposed CMP funds may be used to support activities that
benefit residents, including assistance to support and protect residents of a facility that closes
(voluntarily or involuntarily) or is decertified (including offsetting costs of relocating residents to
home and community-based settings or another facility), projects that support resident and
family councils and other consumer involvement in assuring quality care in facilities, and facility
improvement initiatives approved by the Secretary (including joint training of facility staff and
surveyors, technical assistance for facilities implementing quality assurance programs, the
appointment of temporary management firms, and other activities approved by the Secretary).
The specific use of funds collected from Long Term Care Facilities as a result of federally
imposed CMPs must be approved by CMS on behalf of the Secretary. CMPs levied for
deficiencies that are not Federal, and instead are imposed exclusively under State licensure
authority, are not subject to the statutory requirements or procedures in this memorandum.
State Medicaid Agencies (SMAs) have an important role in this new requirement to facilitate the
disbursement and accounting of these federally imposed CMP funds to the State Survey Agency
for CMS approved projects. In the event of nursing home closures, SMAs may direct these
funds to assist in certain aspects of the relocation of affected residents. SMAs also have an
opportunity to promote projects and initiatives that may enhance quality of care and quality of
life for nursing home residents in their states.
Please refer to the Survey & Certification memo, 12-13-NH, dated December 16, 2011.
http://www.cms.gov/SurveyCertificationGenInfo/PMSR/itemdetail.asp?filterType=none&filterB
yDID=0&sortByDID=2&sortOrder=descending&itemID=CMS1255117&intNumPerPage=10

Page 2 – Cindy Mann, Director
If you have questions regarding this bulletin, please contact your CMS Regional Office (RO) or
Ms. Lorelei Chapman at 410-786-9254 or lorelei.chapman@cms.hhs.gov

